ORDER

PER CURIAM.
Naren Chaganti (Appellant) appeals from the judgment of the trial court granting a new trial to Condos of Wydown on the basis of improper jury instruction following a jury verdict on Appellant’s civil action. We have reviewed the briefs of the parties and the record on appeal, and we find Appellant’s claims of error to be without merit. An' extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015).